536 U.S. 985
HOWSAM, INDIVIDUALLY AND AS TRUSTEE FOR THE E. RICHARD HOWSAM, JR., IRREVOCABLE LIFE INSURANCE TRUST DATED MAY 14, 1982v.DEAN WITTER REYNOLDS, INC.
No. 01-800.
Supreme Court of the United States.
September 6, 2002.

1
C. A. 10th Cir. [Certiorari granted, 534 U. S. 1161.] Motion of Competitive Enterprise Institute for leave to file a brief as amicus curiae granted. Motion of the Solicitor General for leave to participate in oral argument as amicus curiae and for divided argument granted. JUSTICE O'CONNOR took no part in the consideration or decision of these motions.